DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/15/2020 and 11/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munday (U.S. Patent 5,133,013).
As per claims 1 and 10, Munday teaches:
 A method for reducing noise in an audio signal, the method comprising: 
(Figures 1, 2a, 2b, 3a-3e and Column 3, line 3 – Column 5, line 28 – input signal is decomposed into frequency domain); 
detecting a first set of signal energy values, wherein each signal energy value included in the first set of signal energy values is associated with a sub-band signal included in the first set of sub-band signals, generating a first noise reduction threshold based on at least one sub-band signal included in the first set of sub-band signals (Figures 1, 2a, 2b, 3a-3e and Column 3, line 3 – Column 5, line 28 – input signal is decomposed into frequency domain. Below a certain value they are attenuated, above the value they are not); 
for each sub-band signal included in the first set of sub-band signals, comparing the signal energy value associated with the sub-band signal to the first noise reduction threshold (Figures 1, 2a, 2b, 3a-3e and Column 3, line 3 – Column 5, line 28 – input signal is decomposed into frequency domain. Below a certain value they are attenuated, above the value they are not); 
based on determining that at least one sub-band signal included in the first set of sub- band signals is associated with a signal energy value that is below the first noise reduction threshold, attenuating the at least one sub-band signal to generate a first set of attenuated sub-band signals (Figures 1, 2a, 2b, 3a-3e and Column 3, line 3 – Column 5, line 28 – input signal is decomposed into frequency domain. Below a certain value they are attenuated, above the value they are not); and 
combining at least one sub-band signal included in the first set of sub-band signals with at least one attenuated sub-band signal included in the first set of attenuated sub- band signals to generate an output audio signal (Figure 7a and Column 7, line 48 – Column 8, line 31 – the linear and nonlinear transfer characteristics may be frequency band dependent).
  Claim 10 is directed to a general purpose computer executing the method of claim 1, so is rejected for similar reasons (See Column 9, lines 56-62 for implementation as a suitably programmed DSP processor).
Claim 18 is directed to a computer readable media containing instructions to cause a processor to execute the method of claim 1, so is rejected for similar reasons (See Column 9, lines 56-62 for implementation as a suitably programmed DSP processor)

As per claim 6, Munday teaches all of the limitations of claim 1 above. Munday further discloses:
receiving an initial input signal, wherein the initial input signal is a continuous time- domain audio signal; and transforming the initial input signal to generate the first audio input signal, wherein the first audio input signal is a frequency-domain representation of the initial input signal (Column 3, lines 24-31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Munday (U.S. Patent 5,133,013) in view of Akagiri (U.S. Patent 5,774,844).
As per claim 7, Munday teaches all of the limitations of claim 1 above. Munday fails to explicitly disclose:
a first signal energy value included in the first set of signal energy values is a root-mean-square (RMS) value of a first sub-band signal.
However, Akagiri in the same field of endeavor teaches:
a first signal energy value included in the first set of signal energy values is a root-mean-square (RMS) value of a first sub-band signal (Figure 1 and Column 11, lines 45-56 – the band energies are determined using RMS).
.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Munday (U.S. Patent 5,133,013) in view of Mason et al.  (U.S. Patent Application Publication 2013/0226572).
As per claim 8, Munday teaches all of the limitations of claim 1 above. Munday fails to explicitly disclose:
decomposing the first input audio signal with a first filter bank, wherein at least a subset of filters included in the first filter bank overlap.
However, Mason et al. in the same field of endeavor teaches:
decomposing the first input audio signal with a first filter bank, wherein at least a subset of filters included in the first filter bank overlap (Paragraph [0029] – the filterbank is a bank of overlapping bandpass filters).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Munday with the overlapping filters of Mason because it is a case of simple substitution of one known element for another to obtain predictable results.

As per claim 11, Munday teaches all of the limitations of claim 10 above. Munday fails to explicitly disclose:
at least one of the first filter bank or the second filter bank includes a first set of mel filters.
However, Mason et al. in the same field of endeavor teaches:
at least one of the first filter bank or the second filter bank includes a first set of mel filters (Paragraph [0029] – the filterbank is a bank of overlapping mel bandpass filters).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Munday with the mel filters of Mason because it is a case of simple substitution of one known element for another to obtain predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Munday (U.S. Patent 5,133,013) in view of Yamabe (U.S. Patent Application Publication 2012/0130711).
As per claim 9, Munday teaches all of the limitations of claim 1 above. Munday fails to explicitly disclose:
for each sub-band signal included in the first set of sub-band signals, associating a time constant with the sub-band signal, and determining the signal energy value associated with the sub-band signal based on the associated time constant.
However, Yamabe in the same field of endeavor teaches:
for each sub-band signal included in the first set of sub-band signals, associating a time constant with the sub-band signal, and determining the signal energy value associated with the sub-band signal based on the associated time constant (Paragraph [0039] – the alternative method for determining subband energies utilizes a time constant for each subband).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Munday with the time constant of Yamabe because it is a case of simple substitution of one known element for another to obtain predictable results.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Munday (U.S. Patent 5,133,013) and Mason et al.  (U.S. Patent Application Publication 2013/0226572) in view of Macho et al. (U.S. Patent Application Publication 2003/0144834).
As per claim 12, the combination of Munday and Mason et al. teaches all of the limitations of claim 11 above. The combination fails to explicitly disclose:
transmit the output audio signal to a speech recognition system, wherein the speech recognition system uses the first filter bank.
However, Macho et al. in the same field of endeavor teaches:
transmit the output audio signal to a speech recognition system, wherein the speech recognition system uses the first filter bank (Abstract, Figure 3 and paragraphs [0014-0015] and [0020-0021]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Munday and Mason et al. with the speech recognition of Macho et al. .

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. The Applicant argues that Munday fails to disclose the limitation “generating a first noise reduction threshold based on at least one sub-band signal included in the first set of sub-band signals” because Munday utilizes a single noise threshold for all sub-bands. However, since the same noise-reduction threshold is generated for all possible sub-bands and the limitation does not require either a specific method for generating the threshold nor different thresholds for different sub-bands, Munday does meet the limitation as written.

Allowable Subject Matter
Claims 2-5, 13-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:

Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677